DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Duffin; R. Paul et al. (US 20120164628 A1).
Regarding claim 14, Duffin discloses a method of treating a mammal for sepsis (¶ [0002] Methods, devices and systems for capturing biomarkers; ¶ [0065], bind and remove a broad spectrum of viruses including HIV, Hepatitis C virus (HCV), and Orthopox virus from human blood), comprising: 
Identifying a mammal that may require treatment for sepsis (¶ [0125], the capture of hepatitis virus C(HCV) from the blood of intermittent dialysis patients co-infected with HCV (Table 1)); 
treating the blood of said mammal by apheresis whereby the level of galectin-3 (Gal-3) in the blood of said mammal is reduced by at least 10% for a period of time such that said mammal exhibits reduced symptoms of sepsis.
Duffin teaches the invention substantially as claimed by Applicant but is silent whether the level of Gal-3 in said mammal’s blood is reduced by at least 10% for a period of time such that said mammal exhibits reduced symptoms of sepsis. 
Although Duffin does not quantify the amount of Gal-3 removed from the mammal’s blood, a skilled artisan would have been able to select a therapeutic threshold for improving the mammal’s condition. For example, Duffin quantifies an amount of virus particles removed from a patient’s blood, ranging from 5% - 52%, with an average of 30% virus removal (¶ [0130], Table 1 summarizes the results for capture and isolation of Hepatitis C Virus from HCV+ patients undergoing intermittent dialysis and treatment with the HEMOPURIFIER™ affinity capture device). 


Regarding claims 15-17, Duffin discloses a method wherein said apheresis is conducted by withdrawing the blood of said mammal from its body (¶ [0066], an affinity capture device can include a processing chamber configured to receive a biological medium; ¶ [0104], Reduction of Galectin-3 from a patient's blood might therefore provide therapeutic benefit in addition to diagnostic/prognostic importance); 
passing said withdrawn blood past an agent which binds to Gal-3 (¶ [0061], immobilized lectins, antibodies or other binding agents (e.g. peptides, oligonucleotides, oligosaccharides); ¶ [0104] Removal or inhibition of circulating galectin-3 can also have therapeutic effects); and
returning said blood, following said passage of said blood past said agent which binds to Gal-3, to the mammal's body (¶ [0165], One ml lectin-celite columns with GNA, ConA, CVN or anti-galectin-3, or unconjugated celite to control for unspecific binding are used);
said agent that binds Gal-3 is selected from the group of at least one of a low molecular weight pectin, galactose, lactose, poly-N-acetyl-lactosamine, N-acetyl-D-lactosamine, lacto-N-tetraose, lacto-N-hexospecific peptide, antibodies and antibody fragments which bind specifically to Gal-3, aptamers which bind specifically to Gal-3, peptides which bind specifically to Gal-3, oligosaccharides which bind to Gal-3, alpha-2-macroblobulin, alpha-2-haptoglobulin and Thomsen-Friedenreich glycoantigen (¶ [0052], Examples of affinity capture agents include proteins such as lectins, antibodies, antigens, aptamers, and fragments thereof, as well as nucleic acids and oligosaccharaides); 
said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passage of said plasma past said agent (¶ [0061] Some embodiments of the devices described herein can include a HEMOPURIFIER™ affinity capture cartridge (Aethlon) … As a biological medium passes through the device, non-cellular components of the biological medium are transported through pores in the hollow fibers where they are exposed to the immobilized affinity capture agent, found outside the hollow fibers). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Duffin; R. Paul et al. (US 20120164628 A1) in view of Howell; Mark Douglas (US 20070065514 A1).
Regarding claim 18, Duffin does not reduce a level of tumor necrosis factor (TNF) receptors. Howell discloses a method for stimulating immune responses in a mammal (¶ [0017], [0028], [0039]), comprising: 
treating the blood of a mammal, withdrawing the blood of said mammal from its body (¶ [0058], obtaining a biological fluid from the mammal); 
passing said withdrawn blood past a binding agent (¶ [0058], contacting the biological fluid with a tumor necrosis factor alpha (TNF alpha) mutein having specific binding activity for a soluble tumor necrosis factor receptor (TNFR)); and 
returning said blood to said mammal (¶ [0058], administering the altered biological fluid to the mammal); 
wherein, said withdrawn blood is also treated to reduce the level of tumor necrosis factor (TNF) receptors to reduce the level of TNF receptors in said blood prior to returning said withdrawn blood to said mammal (¶ [0058], contacting the biological fluid with a tumor necrosis factor alpha (TNF alpha) mutein having specific binding activity for a soluble tumor necrosis factor receptor (TNFR); removing the TNF alpha mutein bound to the soluble TNFR from the biological fluid to produce an altered biological fluid having a reduced amount of soluble TNFR; ¶ [0059], the TNF alpha mutein can have specific binding activity for more than one type of soluble TNFR, for example, both sTNFRI and sTNFRII).  
Howell enhances a patient’s immune response in order to resolve or decrease the severity of a pathological condition (¶ [0017], [0028]). One would be motivated to modify Duffin by removing TNF receptors as taught by Howell to resolve symptoms associated with an infection. Therefore, it would have been obvious to modify Duffin with the TNF receptor removal of Howell in order to assist a patient’s immune system when treating a viral infection. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffin; R. Paul et al. (US 20120164628 A1) in view of Muntendam; Pieter (US 20130029955 A1).
Regarding claims 19 and 20, Duffin teaches the invention substantially as claimed by Applicant but does not administer an amount of Gal-3 binder. Muntendam discloses methods and compositions for inhibiting galectin-3 in a subject (¶ [0005], [0018], [0019], [0030]), comprising: 
Identifying a mammal that may require treatment for a condition mediated by galectin-3 (¶ [0018], measuring a galectin-3 blood concentration in a sample from the human, thereby to determine the presence or absence of a galectin-3 blood concentration; ¶ [0088], In a preferred embodiment, the sample is a blood sample In a preferred embodiment, the sample is a blood sample); 
wherein said mammal is treated by administering to said mammal an amount of Gal-3 binder to bind Gal-3 of said mammal in its bloodstream (¶ [0119], Parenteral administration may include subcutaneous injections, intravenous or intramuscular injections, or infusion techniques); 
wherein said Gal-3 binder administered to said mammal is selected from the group consisting of modified citrus pectin, lactulosyl-1-leucine, antibodies specific for Gal-3, modified pectins having a molecular weight of no more than 1 KD, GCS 100 and mixtures thereof (¶ [0030], the composition may comprise a pectin and/or a purified pectin fragment … a substituted lactosamine (e.g., N-acetyllactosamine); ¶ [0041] In some embodiments, a functional group of a pectin may be modified … at least some of the carboxyl groups of galacturonic acid may be esterified … at least some of the carboxyl groups may be alkyl methyl esters (e.g., methyl esters) … between about 10% and about 90% of the carboxyl groups may be esterified … a pectin may be acetylated … a pectin may be amidated). 
Muntendam treats symptoms of heart failure linked with Gal-3 (¶ [0006], [0034], [0062]). One would be motivated to modify Duffin by administering an amount of Gal-3 binder as taught by Muntendam to treat symptoms of another disease associated with a Gal-3 blood marker. Therefore, it would have been obvious to modify Duffin with the Gal-3 binder of Muntendam in order to treat symptoms of heart failure. 

Double Patenting
Eliaz ‘462; Isaac (US 10213462 B2) is relevant to the claimed invention, and claims a method that removes gal-3 from blood of a mammal (claims 1, 5). However, Eliaz ‘462 does not claim a step of 15 identifying a mammal that may require treatment for sepsis. Instead, Eliaz ‘462 claims that the method is for “…treating a disease characterized by a tumor in a mammal…” Therefore Eliaz ‘462 is not cited in a double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4 of Eliaz ‘431; Isaac (US 11141431 B2) in view of Tullis; Richard H. et al. (US 20110009796 A1, published earlier as WO 2009086203 A2). 
Regarding pending claims 14 and 17, Eliaz ‘431 claims a method of treating a mammal (claim 1, method of maintaining homeostatic cellular health in a mammal), comprising: 
treating the blood of said mammal whereby a level of galectin-3 (Gal-3) in the blood of said mammal is reduced by at least 10% for a period of time (claim 1, passing said blood past a galectin-3 binding molecule such that at least 10% of the level of active galectin-3 in the blood of said mammal is bound to said binding molecule). 
 such that said mammal exhibits reduced symptoms of sepsis (claim 2, wherein said mammal is monitored … so as to provide an indication of said patient's continuing need for treatment). 
Eliaz ‘431 claims the invention substantially as claimed, but does not claim a step of identifying a mammal that may require treatment for sepsis, and does not treat the blood of said mammal by apheresis.
Tullis discloses a blood treatment apparatus and method (¶ [0007], [0013], [0015], [0030], [0031], FIGS. 1-4, a conventional system 60); 
including a step of identifying a mammal that may require treatment for an infection (¶ [0014], the viral pathogen has a viral replication rate of over 10E11 viral copies per day; ¶ [0033], reduce viral load in patients infected with rapidly replicating viruses, such as HCV or Dengue hemorrhagic fever virus); and 
treating the blood of said mammal by apheresis, wherein said blood which is withdrawn from said mammal is separated into cellular components and plasma prior to passage of said plasma past said agent (¶ [0075] An activated charcoal plasmapheresis system includes a plasma separator cartridge having activated charcoal disposed within the plasma flow path; ¶ [0045] The apparatus 100 includes a plasma separator 102 having an inlet port 104, an outlet port 106, a main flow pump 112); 
whereby a level of an infectious agent in the blood of said mammal is reduced by at least 10% for a period of time such that said mammal exhibits reduced symptoms (¶ [0052], the assisted flow device is configured such that a log plot of the percentage contaminant remaining versus time is linear, or approximately linear from 100% contaminant remaining to a value of percent remaining of, of about, of less than, of less than about, 40 … or 1%). 
Tullis selects patients based on a need to remove viruses from their blood (¶ [0033]). One would be motivated to modify Eliaz ‘431 by identifying a mammal with an infection as taught by Tullis to avoid treating patients unnecessarily since extracorporeal therapy is a mildly invasive and laborious process. A skilled artisan would have been able to modify Eliaz ‘431 with the identification step of Tullis by diagnosing a patient based on symptoms such as fever, or by examining a blood sample to detect viruses or bacteria. 
Tullis also performs apheresis in order to avoid contact between formed components of blood and an affinity medium. Therefore, it would have been obvious to modify Eliaz ‘431 with the identification step and apheresis technique of Tullis in order to treat only those patients with a genuine need for therapy, and to prevent unintended reactions between an affinity medium and blood cells.  

Regarding pending claims 15 and 16, Eliaz ‘431 claims all limitations in patented claims 1 and 4, respectively.

Claims 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7, 8 and 17 of Eliaz ‘695; Isaac (US 8764695 B2). 
Regarding pending claim 14, Eliaz ‘695 claims a method of treating a mammal for sepsis (claim 1, A method of treating a condition in a mammal mediated at least in part by active galectin-3 in the blood, comprising: selecting a mammal in need of reduction of circulating levels of galectin-3; claim 17, inflammation is associated with … inflammation associated with parasitic infection, inflammation associated with viral infection, inflammation associated with fungal infection, inflammation associated with bacterial infection), comprising: 
identifying a mammal that may require treatment for sepsis (claim 17, inflammation associated with parasitic infection, inflammation associated with viral infection, inflammation associated with fungal infection, inflammation associated with bacterial infection); 
treating the blood of said mammal by apheresis (claim 1, conducting plasmapheresis on the blood of said mammal to reduce circulating levels of active gal-3,); 
whereby the level of galectin-3 (Gal-3) in the blood of said mammal is reduced by at least 10% for a period of time such that said mammal exhibits reduced symptoms of sepsis (claim 2, periodically monitoring the level of circulating gal-3 in said mammal, and repeating said plasmapheresis on said mammal; claim 3, wherein the circulating level of galectin-3 in said mammal is reduced by at least twenty-five percent (25%)). 
Although Eliaz ‘695 does not explicitly claim a step of identifying a mammal that may require treatment for sepsis, Eliaz ‘695 claims that the method is applied to a mammal with inflammation caused by infection from parasitic, viral, fungal or bacterial infection (claim 17). These agents are commonly responsible for sepsis, if they infect a patient’s blood. 

Regarding pending claims 15, 16 and 17, Eliaz ‘695 claims all limitations in patented claims 7, 8 and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sasaki, Satoshi et al.	US 20050032675 A1
Kenley; Rodney S. et al.	US 20130248450 A1
Kang; Hyun et al.	US 20080213319 A1
Smith; Henry John et al.	US 20130068691 A1
Lihme, Allan Otto Fog et al.	US 20050249724 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781